—Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered February 20, 1997, convicting him of scheme to defraud in the first degree, criminal possession of stolen property in the fourth degree, and petit larceny (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The limited extent to which the confidential informant was allowed to invoke the privilege against self-incrimination herein did not unfairly undermine the defendant’s right to confrontation (see, People v Chin, 67 NY2d 22; People v Brock, 238 AD2d 347). The court therefore properly declined to strike the testimony of this witness.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Thompson, Altman and McGinity, JJ., concur.